Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Election/Restriction
Claims 1-5, 7-13 and 15-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6 and 14, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 16 March 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claims including all the limitations of an allowable product claim or rejoined process claim are presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


The following is an examiner’s statement of reasons for allowance:

s 1-20 are allowed.
2. The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, 
a receptacle portion that defines a space traversing at least a portion of the magnetic flux produced by at least one coil, the receptacle portion that defines the space including a first end surface and a second end surface opposed to the first end surface across a first region of the space, and the receptacle portion that defines the space including a third end surface positioned between the first end surface and the second end surface in a second region of the space that protrudes from the first region of the space; and
a magnetic powder contained in the receptacle portion so as to occupy a portion of the space,
wherein the at least one coil is positioned on opposite sides of the first end surface, 
wherein the magnetic powder is movable within the space from the first region to the second region, and movable from the second region to the first region, 
wherein a straight line connecting the space between any two points of the first end surface and the second end surface is continuous, and
wherein a central axis of the at least one coil passes through the space.

Claim 11 recites, inter alia, 
a receptacle portion that defines a space traversing at least a portion of the magnetic flux produced by at least one coil, the receptacle portion that defines the space including a first end surface, a second end surface, and a third end surface arranged to form a T-shape; and
a magnetic powder contained in the receptacle portion so as to occupy a portion of the space,
wherein the at least one coil is positioned on opposite sides of one of the first end surface, the second end surface, and the third end surface located in a crossbar of the T-shape,
wherein the magnetic powder is movable within the space from one of the first end surface, the second end surface, and the third end surface, to two other surfaces of the first end surface, the second end surface, and the third end surface, 
wherein a straight line connecting the space between any two points of the first end surface and the second end surface is continuous, and 
wherein a central axis of the at least one coil passes through the space.
Claim 18 recites, inter alia, 
a receptacle portion that defines a space traversing at least a portion of the magnetic flux produced by at least one coil, the receptacle portion including a pair of opposing end surfaces on separate sides of the space, and a protrusion that is separate and distinct from the space extending from the space to cross a line extending directly between opposing ends of the at least one coil that are perpendicular to at least one of the opposing end surfaces; and

a magnetic powder contained in the receptacle portion so as to occupy a portion of the space,
wherein the magnetic powder is movable within the space, and this movement produces a change in the magnetic flux, and
a central axis of the at least one coil passes through the space.

The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/           Primary Examiner, Art Unit 2837